UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2435



WILLIAM E. FLANIGAN,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Susan K. Gauvey, Magistrate Judge. (CA-
98-2344-H)


Submitted:   March 31, 2000                   Decided:   May 1, 2000


Before TRAXLER and KING, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Paul R. Schlitz, Jr., JENKINS, BLOCK & ASSOCIATES, P.C., Baltimore,
Maryland, for Appellant. Lynne A. Battaglia, United States Attor-
ney, Allen F. Loucks, Assistant United States Attorney, Baltimore,
Maryland; Arthur J. Fried, General Counsel, Charlotte Hardnett,
Principal Deputy General Counsel, John M. Sacchetti, Associate
General Counsel, Meeka M. Savage, Office of General Counsel, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William E. Flanigan appeals the magistrate judge’s* order   up-

holding the final administrative decision denying Flanigan’s appli-

cation for disability insurance benefits and supplemental security

income.    We have reviewed the record and opinion of the magistrate

judge and find no reversible error.    Accordingly, we affirm on the

reasoning of the magistrate judge.    See Flanigan v. Apfel, No. CA-

98-2344-H (D. Md. Sept. 14, 1999).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
         The parties consented to the jurisdiction of the magistrate
judge.    See 28 U.S.C. § 636(c) (West 1994 & Supp. 1999).


                                  2